SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO.4 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ciglarette, Inc. (Exact Name of Small Business Issuer in its Charter) Nevada 27-1636887 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) CIGLARETTE, INC. 14001c Saint Germain Dr., Suite 390, Centreville, VA 20121 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) CIGLARETTE, INC. 14001c Saint Germain Dr., Suite 390 Centereville, Virginia 20121 (571) 432-9444 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. CHRISTINE MELILLI, ESQ., CPA ANSLOW & JACLIN, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, par value $0.0001 $ $ $ The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The price of $0.05 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED JUNE 2010 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale of these securities is not permitted. Subject to Completion, DatedJune , 2010 CIGLARETTE, INC. COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 296,703 shares of our common stock can be sold by selling security holders at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents withThe Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . PLEASE NOTE THAT THE COMPANY MAY BE DEEMED A SHELL COMPANY IN ACCORDANCE WITH THE SECURITIES ACT OF 1933.ACCORDINGLY, THE SECURITIES SOLD IN THIS OFFERING CAN ONLY BE RESOLD THROUGH REGISTRATION UNDER THE SECURITIES ACT OF 1933; SECTION 4(l), IF AVAILABLE, FOR NON-AFFILIATES; OR BY MEETING THE CONDITIONS OF RULE 144(I). Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is:June 2010 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financials 2 Risk Factors 4 Use of Proceeds 5 Determination of Offering Price 5 Dilution 5 Selling Shareholders 6 Plan of Distribution 7 Description of Securities to be Registered 7 Interests of Named Experts and Counsel 8 Organization Within Last Five Years 8 Description of Business 9 Description of Property 17 Legal Proceedings 18 Available Information 19 Index to Financial Statements F-1 Management Discussion and Analysis of Financial Condition and Financial Results 20 Plan of Operations 20 Executive Compensation 25 Security Ownership of Certain Beneficial Owners and Management 26 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision . About Our Company Ciglarette, Inc.will offer a smokeless cigarette from headquarters in Centreville, Virginia. We are a marketer and distributor of personal vaporizers, under the Ciglarette brand. Personal vaporizers are electronic devices that vaporize a liquid solution, which provide users an experience akin to smoking without actual combustion and as such no smoke or noxious odor is dispelled from the device. The most common form of personal vaporizers are “electronic cigarettes” whose solution constituents are primarily propylene glycol, nicotine, and tobacco flavorings or essences. Ciglarette’s success will be achieved by focusing on three key factors: 1. By offering an easy-to-use, affordable, hands-on product that will open the benefits of smokeless cigarettes to the average consumer, we believe that we will be able to tap into the pre-existing and wide-ranging alternative smoking/cigarette market.This gives us a powerful marketing factor that is impossible to buy or create: we have accessibility. This single factor will enable us to create a unique niche and promote a powerful marketing presence. 2. We already have a potential well-established customer base. That is, we believe that the market for smokeless cigarettes is growing as the market for traditional cigarettes continues to drop and our products will be seen as a recognized alternative to smoking in the industry. This will lead to natural marketing which include for us to engage conversations with our customer base, and local and nationwide businesses regarding the benefits of our products. The key to our business model is ourfounder, Lisan Rahman, who has recognized an opportunity to offer retail packages of smokeless cigarettes and, thus, to make money and achieve brand recognition in the market by operating a business that offers a simple way to enjoy smoking without the smoke. 1 Table of Contents Where You Can Find Us Our principal executive offices are located at, Ciglarette, Inc., 14001c Saint Germain Dr., Suite 390 , Centreville , Virginia 201 21 and our telephone number is (571) 432-9444. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $0.05 was determined by the price shares were sold to our shareholders in a private placement memorandum and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data for the period ended February 28, 2010 is derived from our audited financial statements. For the period ending February 28, 2010 STATEMENT OF OPERATIONS Revenues $ - Total Operating Expenses Professional Fees General and Administrative Expenses Net Loss As of February 28, 2010 (audited) BALANCE SHEET DATA Cash $ Stock Subscriptions Receivable Total Assets Total Liabilities Stockholders’ Equity/ Deficiency 2 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to the Company and not to the selling stockholders. WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Nevada in December 2009. We have no significant financial resources and no revenues to date. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE WILL REQUIRE FINANCING TO ACHIEVE OUR CURRENT BUSINESS STRATEGY AND OUR INABILITY TO OBTAIN SUCH FINANCING COULD PROHIBIT US FROM EXECUTING OUR BUSINESS PLAN AND CAUSE US TO SLOW DOWN OUR EXPANSION OF OPERATIONS. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be significant. Moreover, in addition to monies needed to continue operations over the next twelve months, we anticipate requiring additional funds in order to execute our plan of operations. No assurance can be given that such funds will be available or, if available, will be on commercially reasonable terms satisfactory to us. There can be no assurance that we will be able to obtain financing if and when it is needed on terms we deem acceptable. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. OUR AUDITOR HAS EXPRESSED SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has never generated any revenue. If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF LISAN RAHMAN. WITHOUT HER CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are presently dependent to a great extent upon the experience, abilities and continued services of, our President and Chief Executive Officer. We currently have an employment agreement with Lisan Rahman which expires on February 28, 2013. Thus, we have mitigated our risk associated with the loss of his services as the loss of her services could have a material adverse effect on our business, financial condition or results of operation. OUR SOLE OFFICER AND DIRECTOR HAS NOT PREVIOUSLY OPERATED A COMPANY IN A SIMILAR INDUSTRY. Although our President and Chief Executive Officerexperience in marketing and sales, Ms. Rahman does not have experience in managing and operating a business in the smokeless cigarette industry. As such, our investors should be aware of the potential for the business to not be as successful as it otherwise would be if we hired personnel with industry experience. OUR SOLE OFFICER AND DIRECTOR HAS A FULL TIME JOB WHICH MAY INTERFER WITH HIS RESPONSIBILITIES TO US. Lisan Rahman, our sole officer and director and only employee has a full time job working for Volkswagon and therefore he will not be in a position to devote a substantial amount of his time to our company.Mr. Rahman believes that he can perform him duties to us a part time basis but may not have time on his schedule to provide his services to us on a regular basis.It is possible that our plan of operations may be materially delayed to his limited work schedule with us. THE OFFERING PRICE OF THE SHARES WAS ARBITRARILY DETERMINED, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO THE ACTUAL VALUE OF THE COMPANY, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.05 per share for the shares of common stock was arbitrarily determined. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. 4 Table of Contents THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT THE COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares are not and have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. WE MAY BE DEEMED TO BE A SHELL COMPANY AND ARE SHARES MAY NOT BE SALEABLE UNDER RULE 144. We may be deemed to me a shell company in accordance with the Securities Act of 1933. If we are deemed to be a shell company then our shares of common stock may not be resold under Rule 144 of the Securities Act of 1933.Our shares would only be able to resold through a registration statement declared effective by the SEC or by meeting the conditions of Rule 144(i). Therefore it is possible that you may not be able to sell your shares into the market place. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH IS SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was arbitrarily determined. The offering price was determined by the price shares were sold to our shareholders in our private placement which was completed in April 2010 pursuant to an exemption under Rule 506 of Regulation D. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. 5 Table of Contents SELLING SHAREHOLDERS The shares being offered for resale by the selling stockholders consist of theshares of our common stock held by 40 shareholders of our common stock which sold in our Regulation D Rule 506 offering completed in April 2010. The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as ofJune 22 ,2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name of selling stockholder Shares of common stock owned prior to offering Shares of common stock to be sold Shares of common stock owned after offering Percent of common stock owned after offering Ryan Zweifel *% Christopher Crabtree *% Steven Yurco *% Torrie Thone *% Sirpa Baylis *% Jory Dela Fuente *% Michael Farraj *% Mark Gallandt *% Alejandra Picazo *% Emily Jacobson *% Arturo Sanchez *% Kevin Murphy *% John Guldin *% Sage Morimoto *% Alex Thompson *% Kayla Mac Mallin *% James Guerie *% Priscilla McEawan *% Scott Cole *% Robin Fuentes *% Charles Lazano *% Roger Sill *% James Tellbranch *% Ryan Rosales *% Debbie Paller *% Christian Guervara *% Mikahela Chaidez Skinner *% Shane Stillmar *% Carla Fig *% Cindy Lopez *% John Young *% Meagan Rodriguez *% Matthew Dunakin *% Michael Faulkner *% Omega Ryan *% Hoa Richter *% Mark Johnson *% Albert Richter *% Marissa Maspaitella *% James Hopton *% * Less than one percent (1%). To our knowledge, none of the selling shareholders or their beneficial owners: - has had a material relationship with us other than as a shareholder at any time within the past three years; or - has ever been one of our officers or directors or an officer or director of our predecessors or affiliates - are broker-dealers or affiliated with broker-dealers. 6 Table of Contents PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over the Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holder must be made at the fixed price of $0.05 until a market develops for the stock. Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: O ordinary brokers transactions, which may include long or short sales, O transactions involving cross or block trades on any securities or market where our common stock is trading, market where our common stock is trading, O through direct sales to purchasers or sales effected through agents, O through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or O any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $10,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. DESCRIPTION OF SECURITIES General Our authorized capital stock consists of 500,000,000 Shares of common stock, $0.0001 par value per Share and 100,000,000 Shares of Preferred stock, $0.0001 par value per Share. There are no provisions in our charter or by-laws that would delay, defer or prevent a change in our control. Common Stock We are authorized to issue 500,000,000 shares of common stock, $0.0001 par value per share.Currently we have 5,891,000 common shares issued and outstanding. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. 7 Table of Contents All shares of common stock now outstanding are fully paid for and non-assessable and all shares of common stock which are the subject of this private placement are fully paid and non-assessable.We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Delaware for a more complete description of the rights and liabilities of holders of our securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock, $0.0001 par value per share.Currently we have no preferred shares issued and outstanding. Dividends We have not paid any cash dividends to shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no options to purchase our securities outstanding. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by Li & Company, PC to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. Organization Within Last Five Years We were incorporated in December 2009 in the State of Nevada.In December 2009, we issued 5,000,000 Founder Shares at par value of $0.0001 to Lisan Rahman in consideration for services provided. In April 2010 we completed an offering in which we sold 891,000 common shares at $0.05 per share in connection with our private placement. 8 Table of Contents Description of Business General Ciglarette, Inc. (hereafter Ciglarette or the Company) will offer a smokeless cigarette from headquarters in Centreville , Virginia. The company is a marketer and distributor of personal vaporizers, under the Ciglarette brand. Our business model does not include theresearch and development and manufacture of personal vaporizers. Personal vaporizers are electronic devices that vaporize a liquid solution, which provide users an experience akin to smoking without actual combustion and as such no smoke or noxious odor is dispelled from the device. The most common form of personal vaporizers are “electronic cigarettes” whose solution constituents are primarily propylene glycol, nicotine, and tobacco flavorings or essences. Ciglarette’s success will be achieved by focusing on three key factors: 1. We believe that health products are one of the fastest-growing segments of the consumer economy and alternatives to smoking traditional cigarettes are becoming increasingly popular; 2. By offering an easy-to-use, affordable, hands-on product that will open the benefits of smokeless cigarettes to the average consumer, we believe that we will be able to tap into the pre-existing and wide-ranging alternative smoking/cigarette market.This gives us a powerful marketing factor that is impossible to buy or create: we have accessibility. This single factor will enable us to create a unique niche and promote a powerful marketing presence. 3. We already have a potential well-established customer base. That is, we believe that the market for smokeless cigarettes is growing as the market for traditional cigarettes continues to drop and our products will be seen as a recognized alternative to smoking in the industry. This will lead to natural marketing which include for us to engage conversations with our customer base, and local and nationwide businesses regarding the benefits of our products. The key to our business model is our is our founder, Lisan Rahman, who has recognized an opportunity to offer retail packages of smokeless cigarettes and, thus, to make money and achieve brand recognition in the market by operating a business that offers a simple way to enjoy smoking without the smoke. Ourpurposeis to become profitable byoffering a unique value proposition. Wewill sell packages of smokeless cigarettes online and through wholesale and retail distribution channels. We do not believe that any other traditional cigarette product on the market offers a smoking experience comparable to Ciglarette. We are currently working on our website and plan to launch it within the next thirty days. We intend to spend approximately $2,000 per month on Search Engine Optimization (“SEO”) to launch the site. Ultimately, we would like to outsource the SEO to companies in India to help save our costs. We believe we will need approximately $15,000 in the next six months and $30,000 in the next twelve months in order to sustain our operations. We anticipate our operating expenses will be CEO salary and SEO. At this time we believe that we have the funds to cover these expenses for the next six to nine months.However if we do not have enough funds to cover our ongoing expenses we may raise additional capital through equity offerings or loans from either related or third parties. It is nearly universally agreed in the health and medical industry that smoking cigarettes is a health risk and popularity of smoking has declined in recent years as people become more health-conscious. Most people attempt to use products to help them quit smoking as the only alternative to traditional cigarettes. While those types of products are popular for those who want to quit smoking, they do not provide the same features and benefits that smokeless cigarettes can. We allow our users to engage in smoking smokeless cigarettes on a daily basis, and the benefits of this technique are something which we believe will be noticed almost immediately. Our product allows an individual to enjoy smoking without incurring the negative hang-ups associated with smoke and second-hand smoke. Value Proposition We will offer a special and unique opportunity to consumers who are looking for ways to accomplish smoking with none of the defects of smoke. By using our products our customers will experience an increase in their quality of life and smoking enjoyment as well as a saving of time and money over traditional tobacco products. We are not aware of any other company in the tobacco or smoking market like us because we have a progressive vision and a unique blend of offerings. 9 Table of Contents Ultimately, our value proposition will deliver tangible results including: ü Steadily increasing revenues for our business ü Faster real-time transactions, and greater convenience, for our customers ü Decreased problems associated with cigarette smoke ü Decreased problems associated with second-hand smoke ü A unique target customer experience in this market ü Steadily improving operational efficiency for our business ü Steadily increasing market share for our business ü Strong customer retention levels for our business Essentially, our value proposition derives from these very special qualities: ü Customers will achieve a new way to do effective smoking without the smoke ü Our product packaging emphasizes the latest scientific research, to represent “best practices” for all customers ü An ethic of 150% client service means we cater to the needs of our clientele with professionalism and expertise in everything we do - and always deliver superb results We recognize that there is a great weakness in the tobacco or smoking market. Currently, the competition has offered traditional cigarettes, and they are declining in popularity due to health concerns. In contrast, we will be able to offer a practical, new electric smokeless cigarette. Objectives We have clearly defined objectives in order to fulfill its desire to participate and achieve an ever-growing market share of the exciting industry that it is entering. It is our goal to be a recognized vendor in the US market. We will achieve our goal with the following attributes: ü Quality products suitable for people from all communities ü Easy access through an advanced website ü Secure online shopping ü A web page that helps you buy our products and instructs on how to use them effectively Wewill be automated wherever automation is possible. When we see the business process map, we can observe that product order and delivery is taken care of by the fulfillment agency, payment is taken care of by the merchant (credit processing company), and website maintenance will be handled by a professional webmaster.Management will have to spend comparatively little time on operations and thus will have more free time for analyzing marketing channels and product improvement. In this way, Lisan Rahman will be able to dedicate time to adding value to the business and contributing to making us a successful brand. 10 Table of Contents Some of the strengths and capabilities of our core services pertain to availability, quality, and comfort. This is absolutely the simplest product of its kind and therein lies the brilliance and potential for marketing this product. Perhaps our greatest service strength will be our ethic of service itself. We believe that in order to make money we have to make people happy when they transact with us and that we will be a company known for backing up the product with great advice, knowledge, and service. We are committed to preparing a marketing strategy that highlights all of the most important benefits and features we offer in the form of brief sales literature and a polished web site. This information will present a compelling point of view regarding the features and benefits of our company. For people who already enjoy smoking, there is an enticement to avail themselves of our benefitsbecause we have offer a fully integrated system of smokeless smoking and we offer more client-friendly service than our typical competitors. We initially anticipate the use of direct mail and an engaging and informative website as the two primary promotional vehicles for us. Our management have begun to envision the company’s operations relatively recently in the form of making plans for a powerful launch of our product. We will always be responsible for the private, in-house sourcing of whatever products and services we offer. We have designed an automated production and fulfillment system. Personal vaporizers are electronic devices, the functional elements of which are integrated into a stainless steel shell, include: a small plastic cartridge that contains an absorbent material that is moistened with a propylene glycol liquid solution, which may or may not contain, nicotine, tobacco flavoring or other flavor essences, an electronic airflow sensor, a heating element, referred to as the atomizer that vaporizes the liquid in the mouthpiece so that it can be inhaled, a rechargeable lithium-ion battery which powers the device and certain electronic components such as a timed cutoff switch to prevent overheating, an LED to signal activation of the device and an external charger, to recharge the battery. When a user draws air through the device, the air flow is detected by a sensor, which activates a heating element that vaporizes the solution stored in the mouthpiece, the solution is then vaporized and it is this vapor that is inhaled by the user, for pulmonary and or oral (buccal/mucosal) absorption. The solution depending on the model may or may not contain nicotine, the flavoring if any, is also based on the particular cartridge and may contain tobacco flavoring or menthol flavoring, in addition to propylene glycol. We sell two and three piece, in addition to disposable personal vaporizers, the distinction between two and three piece personal vaporizers is the construct of the unit, the number of core parts and the performance and actual use of the device. We also market, USB, home and car charging devices; in addition to several varieties of cartridges with varying formulations, including but not limited to zero nicotine with no flavoring, zero nicotine with tobacco and menthol flavors, in addition to the standard electronic cigarette filter which contains tobacco flavoring and varying degrees of nicotine. We sell our products in a kit or as separate components. We also offer for sale replacement cartridges to be used with our non-disposable personal vaporizer when the cartridges become depleted. A FULLY AUTOMATED BUSINESS We will be automated wherever automation is possible. When we see the business process map, we can observe that product order and delivery is taken care of by the fulfillment agency, payment is taken care of by the merchant (credit processing company), and website maintenance will be handled by a professional webmaster.Management will have to spend comparatively little time on operations and thus will have more free time for analyzing marketing channels and product improvement. In this way, Lisan Rahman will be able to dedicate time to adding value to the business and contributing to making Ciglarette a successful brand. SERVICE STRENGTHS Some of the strengths and capabilities of our core services pertain to availability, quality, and comfort. We believe that this is absolutely the simplest product of its kind and therein liespotential for marketing this product. Perhaps our greatest service strength will be our ethic of service itself. We believe that in order to make money we have to make people happy when they transact with use. 11 Table of Contents COMPETITIVE COMPARISON Numerous vendors sell products that compete with ours; the nature of our competitors is varied as the market is highly fragmented and the barriers to entry into the business are low. Our direct competitors sell products that are substantially similar to ours and through the same channels through which we sell our personal vaporizer products. We compete with these direct competitors for sales through distributors, wholesalers and retailers, including but not limited to national chain stores, tobacco shops, gas stations, travel stores, shopping mall kiosks, in addition to direct to public sales through the internet, mail order and telesales. As a general matter, we have access to and market and sell the similar personal vaporizers as our competitors and since we sell our products at substantially similar prices as our competitors. Accordingly, the key competitive factors for us and other suppliers of personal vaporizers are the quality of service to customers, the scope and effectiveness of marketing efforts, including media advertising campaigns and,increasingly, the ability to identify and develop new sources of customers. Part of our business strategy focuses on the establishment of contractual relationships with distributors. We are aware that competitors in the industry also are seeking to enter into such contractual relationships. In many cases, competitors for such contracts may have far greater management, human, and financial resources than we do for entering into such contracts and for attracting distributor relationships. Additionally, we compete with cigarette companies as our products deliver nicotine like traditional cigarette products; moreover, tobacco companies like R.J. Reynolds have filed a patent application for a personal vaporizer-like device which they refer to as a “Tobacco-Containing Smoking Article.” If R. J. Reynolds or other tobacco companies endeavor to compete against us in the electronic cigarette and personal vaporizer business, or in the alternative should we receive the proper approvals to allow us to market our products as a smoking cessation aid, we will find ourselves competing with not only the world’s largest tobacco companies but the world’s largest pharmaceutical companies as well. Referred to respectively as big tobacco and big pharma; both big pharma and big tobacco have limitless resources with which to compete against us. We haveextensive market research to investigate and understand all aspects of its competition. Our principal competitors can be classified into three main categories: 1) pharmaceutical companies; 2) tobacco companies; and 3) other personal vaporizer and electronic cigarette companies. Pharmaceutical companies market smoking cessation aids and alternative nicotine delivery products such as Glaxo SmithKline that market Nicorette® stop smoking chewing gum Nicoderm® the stop smoking patch and Zyban® a sustained release tablet , Pfizer that markets Chantix® and Nicotrol® the nicotine inhaler, Tobacco companies, including Phillip Morris, R. J. Reynolds, and Lorillard who currently offer traditional tobacco products and may introduce new tobacco based cigarettes and smoking devices (eg. the “tobacco containing smoking article” covered by patent # 20080092912 as filed by R.J. Reynolds, one of the largest tobacco companies.) We also face competition from smaller tobacco companies that are much larger, better funded and more established than us. Electronic cigarette companies that currently market competing products, which include but are not limited to, Njoy, Smoking Everywhere and Smoke Free Innotech, a publicly traded company. Moreover these competitors may, like us may seek regulatory approvals to market their products and these competitors may succeed in obtaining FDA approval for products more rapidly than we can. SALES MEDIA We are committed to preparing a marketing strategy that highlights all of the most important benefits and features we offer in the form of brief sales literature and a polished web site. This information will present a compelling point of view regarding the features and benefits of our company. For people who already enjoy smoking, there is an enticement to avail themselves of thebenefits of our roducts because we have offer a fully integrated system of smokeless smoking and we offer more client-friendly service than our typical competitors. We initially anticipate the use of direct mail and an engaging and informative website as the two primary promotional vehicles for our products. 12 Table of Contents SOURCING AND FULFILLMENT Ourmanagement have begun to envision the company’s operations relatively recently in the form of making plans for a powerful launch of our product. We will always be responsible for the private, in-house sourcing of whatever products and services we offer. We have designed an automated production and fulfillment system. TECHNOLOGY We believe that we arepositionedin such a way as to take full advantage of all the technology available for its particular industry. Management has determined that state of the art software and appropriate hardware will be implemented whenever necessary to closely manage business operations and ensure proper client fulfillment. In particular, we will be utilizing accounting procedures both off-line and online to monitor weekly, monthly, quarterly, and annual results as well as all aspects of day-to-day operations. BUSINESS MODEL Weenvisions the future in terms of its dominance of the market for electric smokeless cigarette products. Our business model is based on classic retail dynamics. Our continued growth will be limited only by our creativity. We will be able to penetrate and redefine the market for cigarette and alternative smoking productsby continually innovating ways to provide unique services to our target market.We are excited about our prospects yet we project conservative incremental growth in sales Year 1: 13 Table of Contents We intend to take the following steps to streamline our business: 1) We will automate the order taking process; 2) We will automate the order delivery process; 3) We will work closely with an outsourced fulfillment house to minimize costs; and 4) We will initially provide personal telephone assistance to our clientele to answer questions about the product and listen to concerns.This will allow us to quickly build a comprehensive set of FAQs for the website, as well as auto-responder templates for common queries. The fulfillment house will help with the following issues: 14 Table of Contents Ø Accepting payments from customers’ credit cards Ø Packaging the product Ø Shipping the product Ø Handling any returns These services will help save warehousing costs and ensure delivery of product to customers in a timely fashion. Apart from money and customer satisfaction issues, the outsourcing of order delivery will free up management’s time to develop new product and marketing mixes. The website will be the actual payment platform. We will choose from one of three methods for accepting payment Ø Open a merchant account to accept credit card payments, Ø Contract with the fulfillment house to provide payment services, or Ø Contract with a merchant account broker. The business model is, therefore, set for launch inasmuch as critical business processes and key players have all been identified and put into place. We believe that wearewell-prepared for a successful launch at this time. Continued attention to detail will ensure success. 15 Table of Contents PRODUCT Personal vaporizers are electronic devices, the functional elements of which are integrated into a stainless steel shell, include: a small plastic cartridge that contains an absorbent material that is moistened with a propylene glycol liquid solution, which may or may not contain, nicotine, tobacco flavoring or other flavor essences, an electronic airflow sensor, a heating element, referred to as the atomizer that vaporizes the liquid in the mouthpiece so that it can be inhaled, a rechargeable lithium-ion battery which powers the device and certain electronic components such as a timed cutoff switch to prevent overheating, an LED to signal activation of the device and an external charger, to recharge the battery. When a user draws air through the device, the air flow is detected by a sensor, which activates a heating element that vaporizes the solution stored in the mouthpiece, the solution is then vaporized and it is this vapor that is inhaled by the user, for pulmonary and or oral (buccal/mucosal) absorption. The solution depending on the model may or may not contain nicotine, the flavoring if any, is also based on the particular cartridge and may contain tobacco flavoring or menthol flavoring, in addition to propylene glycol. We sell two and three piece, in addition to disposable personal vaporizers, the distinction between two and here piece personal vaporizers is the construct of the unit, the number of core parts and the performance and actual use of the device. We also market, USB, home and car charging devices; in addition to several varieties of cartridges with varying formulations, including but not limited to zero nicotine with no flavoring, zero nicotine with tobacco and menthol flavors, in addition to the standard electronic cigarette filter which contains tobacco flavoring and varying degrees of nicotine. We sell our products in a kit, or as separate components, we also offer for sale replacement cartridges to be used with our non-disposable personal vaporizer when the cartridges become depleted. 16 Table of Contents MARKET SEGMENTATION We are committed to ongoing market analysis as it pertains to market segmentation. Management believes, based, in part, on the studies referenced herein, that the market for our product is large and growing.By offering a simple new product, we believe we should beable to capture a firm base in that market. As of June 22 , 2010, we have 1 employee.We plan to hire more people on as-needed basis and also outsource to independent contractors for such areas as sales, marketing, auditors, tax and other service needs.We have not entered into any collective bargaining agreements. Wemay provide an employee stock compensation program based on performance in addition to other benefits such as basic health insurance. DESCRIPTION OF PROPERTY Our business office is located at 14001c Saint Germain Dr., Suite 390, Centreville , Virginia LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. 17 Table of Contents MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be traded on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we had 40 shareholders of our common stock. Rule 144 Shares As of June 22 , 2010, there are no shares of our common stock which are currently available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act. After September 2010, all of the shares of our common stock held by the 40 shareholders who purchased their shares in the Regulation D 506 offering by us will become available for resale to the public. Sales under Rule 144 are subject availability of current public information about the company. We may be deemed a shell company in accordance with the securities Act of 1933. Therefore the shares of our common stock may only be resold through an effective registration statement or by meeting the conditions of Rule 144(i). Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 18 Table of Contents AVAILABLE INFORMATION We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made to the copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We are also subject to the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC at treet N.E, WashingtonD.C.20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. 19 Table of Contents CIGLARETTE, INC. (A DEVELOPMENT STAGE COMPANY) February 28, 2010 INDEX TO FINANCIAL STATEMENTS Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Balance Sheet at February 28, 2010 F-3 Statement of Operation for the Period from December 23, 2009 (Inception) through February 28, 2010 F-4 Statement of Stockholders’ Equity for the Period from December 23, 2009 (Inception) through February 28, 2010 F-5 Statement of Cash Flow for the Period from December 23, 2009 (Inception) through February 28, 2010 F-6 Notes to the Financial Statements F-7 to F-13 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Ciglarette, Inc. (A development stage company) Centreville , Virginia We have audited the accompanying balance sheet of Ciglarette, Inc. (a development stage company) (the “Company”) as of February 28, 2010 and the related statements of operations, stockholders’ equity and cash flows for the period from December 23, 2009 (inception) through February 28, 2010. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of February 28, 2010 and the results of its operations and its cash flows for the period from December 23, 2009 (inception) through February 28, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company had a net loss for the period from December 23, 2009 (inception) through February 28, 2010 with no revenues since inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Li & Company, PC Li & Company, PC Skillman, New Jersey April 21, 2010 F-2 Table of Contents CIGLARETTE, INC. (A development stage company) Balance Sheet February 28, 2010 ASSETS CURRENT ASSETS: Cash $ Stock subscriptions receivable TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accrued expenses $ STOCKHOLDERS’ EQUITY: Preferred stock at $0.0001 par value; 100,000,000 shares authorized; none issued or outstanding - Common stock at $0.0001 par value; 500,000,000 shares authorized; 5,601,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ See accompanying notes to the financial statements. F-3 Table of Contents CIGLARETTE, INC. (A development stage company) Statement of Operations For the Period from December 23, 2009 (Inception) through February 28, 2010 Revenue $
